  8:21-cv-00354-JMG-CRZ Doc # 5 Filed: 09/13/21 Page 1 of 1 - Page ID # 47




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JESS T. LAMMERS,

                   Plaintiff,                                  8:21CV354

     vs.
                                                                 ORDER
AG VALLEY        COOPERATIVE          NON-
STOCK,

                   Defendant.


        Plaintiff has filed an application to proceed with this litigation without
 prepaying fees or costs. (Filing No. 4). The information contained in Plaintiff's
 affidavit demonstrates that Plaintiff is eligible to proceed in forma pauperis.


        IT IS ORDERED:

     1.    Plaintiff's application to proceed in forma pauperis, (Filing No. 4) is
     granted.

     2.     This order is entered without prejudice to the court later entering an order
     taxing costs in this case. No one, including any plaintiff, is relieved by this order
     from the obligation to pay or to reimburse taxable costs after this action is over.

     Dated this 13th day of September, 2021.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
